                                          Case 5:20-cv-08324-SVK Document 86 Filed 08/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TOPDEVZ, LLC, et al.,                               Case No. 20-cv-08324-SVK
                                   8                    Plaintiffs,
                                                                                             ORDER RE JOINT DISCOVERY
                                   9             v.                                          DISPUTE SUBMISSION
                                  10     LINKEDIN CORPORATION,                               Re: Dkt. No. 81
                                  11                    Defendant.

                                  12          The Court has considered the Parties’ joint discovery dispute statement (Dkt. 81), along
Northern District of California
 United States District Court




                                  13   with the attachments and the amended consolidated complaint (Dkt. 55). The Court has also
                                  14   recently issued its order on Defendant’s motion to dismiss (Dkt. 85), and in light of that order,
                                  15   anticipates a Second Amended Complaint to be filed by August 17, 2021. With regards to the
                                  16   pending discovery dispute, it appears, as is often the case, that as to the relevant time period and
                                  17   certain defined terms, Plaintiffs seek broad parameters while Defendant strives for narrower
                                  18   scopes. The Court’s evaluation of the Parties’ competing positions may be better informed by an
                                  19   amended pleading, and therefore the Court DEFERS ruling on the pending discovery disputes
                                  20   until it has had an opportunity to consider Plaintiffs’ Second Amended Complaint.
                                  21          SO ORDERED.
                                  22   Dated: August 4, 2021
                                  23

                                  24
                                                                                                     SUSAN VAN KEULEN
                                  25                                                                 United States Magistrate Judge
                                  26
                                  27

                                  28
